          Case 4:21-cv-00085-CDL Document 1 Filed 05/24/21 Page 1 of 22




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF GEORGIA
                                   COLUMBUS DIVISION

 GLOBAL PAYMENTS INC., a Georgia                    )
 corporation,                                       )
                                                    )
         Plaintiff,                                 )
                                                    )     CASE NO: __________
                 v.                                 )
                                                    )
 KELLIE JOSEPH,                                     )
                                                    )
         Defendant.                                 )
                                                    )
                                                    )

                                            COMPLAINT

        Plaintiff Global Payments Inc. (“Global”) files this Complaint against its former employee

Kellie Joseph (“Joseph”) for breach of contract, violation of the Georgia Trade Secrets Act, breach

of the duty of loyalty, and conversion, and seeks preliminary and permanent injunctive relief,

money damages, and attorneys’ fees and costs, and states as follows:

                                    NATURE OF THE ACTION

                                                     1.

        Global is a leading worldwide provider of payment technology services, embedded e-

commerce solutions, integrated payment solutions, point of sale payment solutions, multi-platform

payments solutions, and software solutions. Specifically, Global provides payment solutions for

credit cards, debit cards, electronic payments, and check-related services in the financial services,

gaming, government, healthcare, professional services, restaurant, retail, education, not-for-profit

and utilities industries. It provides services across a range of channels to merchant customers,

including, but not limited to, authorization, electronic draft capture, file transfers to facilitate funds




                                                    1
          Case 4:21-cv-00085-CDL Document 1 Filed 05/24/21 Page 2 of 22




settlement and other related services, such as payroll, chargeback and retrieval resolution, point of

sale solutions, and software integration.

                                                 2.

       In September 2015, Joseph was hired by Heartland Payment Systems, Inc. (“Heartland” or

“HPS”), which was subsequently acquired by Global in April 2016, into the position of

Relationship Manager. Joseph was promoted to Territory Manager in 2017 and served in this

position until June 2019 when she returned to a Relationship Manager role. In both roles, Joseph

was responsible for driving revenue growth and bringing in new business prospects and merchant

customers, coordinating business dealings with merchant customers, providing after-sales service

for the duration of the customer relationship, marketing additional products and services to new

and existing customers, assessing merchant customers’ future business needs, forecasting

customers’ transaction volumes, and working to develop merchant customer bases in new vertical

market channels identified by Heartland and/or Global.

                                                 3.

       To incentivize Joseph’s performance, she was highly compensated in commissions and

valuable stock grants, including the Restricted Stock Award Certificate dated April 20, 2019 (the

“2019 Stock Award”). A true and authentic duplicate of the Restricted Stock Award dated April

20, 2019 is attached hereto as Exhibit A. As a condition of receiving the restricted stock, Joseph

agreed to a restrictive covenant prohibiting her from soliciting or attempting to solicit Global’s

customers with whom she had direct dealings or had responsibility for providing sales services for

a period of twelve (12) months after termination of her employment for any reason. Ex. A § 15.1.




                                                 2
            Case 4:21-cv-00085-CDL Document 1 Filed 05/24/21 Page 3 of 22




                                                   4.

          On or about April 2, 2021, Joseph resigned her employment and began working for Green

Card Payments, LLC d/b/a PayNation (“PayNation”) as, upon information and belief, its Director

of Integrated Solutions. One day prior to her resignation, Joseph removed Global’s confidential

customer and trade secret information, including by forwarding at least one hundred seventy-four

separate emails containing highly sensitive customer information concerning at least one hundred

eighteen merchant customers, as well as a prospective customer list, from her former Global email

address to her new PayNation email address, for her own benefit and the benefit of PayNation.

                                                   5.

          Upon information and belief, thereafter, Joseph began soliciting Global’s customers to

move their payment processing business to PayNation. PayNation, like Global, is in the payment

technology and digital commerce industry and specifically offers customers “omni-channel

solutions” to “capture payments anywhere and any way, all from one source . . . [and] enable

secure commerce from any point of interaction.”1 Upon information and belief, Global has lost at

least five customer accounts due to Joseph’s violations of her post-employment obligations, and

Global’s ongoing investigation has identified eight other customer accounts that Global believes

were lost because of Joseph’s unlawful solicitation. Global sold or provided its products or

services to these former merchant customers within twelve (12) months of Joseph’s termination of

employment with Global.

                                                   6.

          By removing Global’s confidential and trade secret information and, upon information and

belief, using that information to solicit Global’s customers, Joseph has breached the 2019 Stock



1
    https://paynation.us/ (last visited May 24, 2021).
                                                   3
           Case 4:21-cv-00085-CDL Document 1 Filed 05/24/21 Page 4 of 22




Award, violated the Georgia Trade Secrets Act, breached her duty of loyalty to Global, and

unlawfully converted Global’s property. Accordingly, Global brings this action and is entitled to

preliminary and permanent injunctive relief to prevent unfair competition by Joseph and

irreparable harm to Global, compensatory damages, punitive damages, and attorneys’ fees and

costs.

                                             PARTIES

                                                 7.

         Global Payments Inc. is a Georgia corporation with its principal place of business in

Atlanta, Georgia.

                                                 8.

         Upon information and belief, Joseph is a citizen of Indiana who resides at 2453 Silver Rose

Drive, Avon, Indiana 46123.

                     JURISDICTION, VENUE, AND GOVERNING LAW

                                                 9.

         This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)

because there exists complete diversity of citizenship between the parties (Georgia and Indiana)

and the amount in controversy exceeds $75,000. Specifically, Global seeks to recover from Joseph

significant compensation and stock it paid to her, as consideration for the restrictive covenants she

violated, disgorgement of her unlawful gains derived from her misappropriation of Global’s trade

secrets, as well as attorneys’ fees and costs associated with enforcing these restrictive covenants.

In addition, to the extent Global obtains the preliminary and permanent injunctive relief it seeks in

this action, Joseph will be prohibited from soliciting Global’s customers and will result in Joseph’s




                                                  4
          Case 4:21-cv-00085-CDL Document 1 Filed 05/24/21 Page 5 of 22




loss of, on information and belief, in excess of $75,000 in compensation. Regardless, the combined

value of the injunctive relief and damages Global seeks far exceeds $75,000.

                                                10.

        This Court has personal jurisdiction over Joseph because she consented to personal

jurisdiction in the 2019 Stock Award. Ex. A § 11 (“Grantee hereby agrees and submits to

jurisdiction in the state or federal courts of the State of Georgia and waives objection to such

jurisdiction.”).

                                                11.

        Joseph is also subject to personal jurisdiction in this Court because she was employed by

a company with a principal place of business in Georgia, contracted with Global in Georgia

(including, but not limited to, the terms and conditions of the 2019 Stock Award), communicated

with Global’s employees in Georgia, and accessed and removed Global’s competitively sensitive

confidential customer information and trade secrets located in Georgia.

                                                12.

        Venue is proper in this Court because the parties signed binding forum-selection clauses

designating this Court as a proper forum for resolving this dispute. Id.

                                                13.

        Under the 2019 Stock Award, this action is governed by Georgia law. Id.

                                                14.

        Georgia has a legitimate and material interest in enforcing restrictive covenants entered

into by companies headquartered here. Given that Global is headquartered in Georgia, and has

significant business operations in Muscogee County, there is a valid and legitimate basis for the

2019 Stock Award to have a Georgia forum selection clause and choice of law provision.



                                                 5
         Case 4:21-cv-00085-CDL Document 1 Filed 05/24/21 Page 6 of 22




                         JOSEPH’S EMPLOYMENT WITH GLOBAL

                                                15.

       The payment technology and digital commerce industry is highly competitive. Companies

like Global and PayNation compete directly for customers such as small merchants, mid-size

companies, large corporations, educational institutions, and not-for-profit organizations. For that

reason, Global’s confidential, proprietary, and trade secret information, and its goodwill and

customer relationships, are highly valuable. The foregoing includes, but is not limited to, Global’s

contracts, pricing, volume, margin, and other financial information about its customers and

prospective customers.

                                                16.

       From September 2015 until April 2021, Joseph was employed by Heartland Payment

Systems, Inc., and, after its 2016 acquisition, by Global, as a Relationship Manager and Territory

Manager. In both roles, Joseph was a sales employee for Global’s payment solutions platform

business, including its point-of-sale hardware and software systems for merchant customers.

Joseph was responsible for regularly soliciting prospective business customers for Global,

coordinating business dealings for merchant customers and prospective customers, marketing

Global’s payment processing solutions, assessing customers’ future business needs, and assisting

in marketing and selling Global’s products to new vertical market channels targeted by Global.

                                                17.

       In this role, Joseph had access to and knowledge of Global’s confidential and proprietary

information and trade secret information, including, but not limited to, Global’s specialized

customer lists, prospective customer lists, pricing, volume, and other financial information

concerning those customers and prospective customers, and sales and marketing plans for Global’s



                                                 6
         Case 4:21-cv-00085-CDL Document 1 Filed 05/24/21 Page 7 of 22




existing and prospective customer bases.

                                               18.

       In 2019, Joseph accepted a grant of restricted Global stock pursuant to terms and conditions

of the 2019 Stock Award. The 2019 Stock Award conditioned Joseph’s receipt of the stock on her

agreement to the terms and conditions set forth in that agreement, including certain restrictive

covenants.

                                               19.

       In the 2019 Stock Award, Joseph acknowledged and agreed that she would have access to

Global’s confidential and trade secret information and that the restrictive covenants to which she

agreed were fair, reasonable, and necessary to protect such information:

       As a condition of Grantee’s receipt of this Award, Grantee agrees to the following
       restrictions. Grantee acknowledges and agrees that as a result of Grantee’s
       employment with the Company or an Affiliate, Grantee’s knowledge of and access
       to confidential and proprietary information, and Grantee’s relationships with the
       Company’s or its Affiliate’s customers and employees, Grantee would have an
       unfair competitive advantage if Grantee were to engage in activities in violation of
       this Agreement. Grantee also acknowledges and agrees that the covenants in this
       Section 15 are necessary to protect the trade secrets of Company or an Affiliate.

Ex. A § 15.

                                               20.

       In the 2019 Stock Award, Joseph agreed not to solicit customers with whom she had

dealings or for whom she had responsibility on behalf of Global for a period of twelve (12) months

immediately following the termination of her employment for any reason:




                                                7
         Case 4:21-cv-00085-CDL Document 1 Filed 05/24/21 Page 8 of 22




       During the term of Grantee’s employment and for a period of twelve (12) months
       immediately following the termination of Grantee’s employment for any reason,
       Grantee shall not, directly or indirectly, on Grantee’s own behalf or on behalf of
       any other individual, corporation, partnership, joint venture, limited liability
       company, association or other entity or otherwise, solicit, divert or take away or
       attempt to solicit divert or take away any Protected Customer for the purpose of
       providing or selling Competitive Services; provided however, that the non-
       solicitation restriction contained in this Section 15.1 shall only apply to those
       Protected Customers (a) with whom Grantee, alone or in conjunction with others,
       had business dealings on behalf of the Company or an Affiliate during the twelve
       (12) month period immediately preceding the termination of Grantee’s employment
       or any earlier date of any alleged breach by Grantee of the restriction in Section
       15.1 hereof, and/or (b) for whom Grantee was responsible for supervising or
       coordinating the business dealings between the Company or an Affiliate and the
       Protected Customer during the twelve (12) month period immediately preceding
       the termination of Grantee’s employment or any earlier date of any alleged breach
       by Grantee of the restriction in Section 15.1 hereof.

Ex. A § 15.1.

                                                 21.

       The 2019 Stock Award defined “Competitive Services” as follows:

       [S]ervices competitive with the business activities engaged in by the Company or
       an Affiliate as of the date of termination of Grantee’s employment for any reason
       or any earlier date of an alleged breach by Grantee of the restrictions in Section 15
       hereof, which include, but are not limited to, the provision of products and services
       to facilitate or assist with the movement in electronic commerce of payment and
       financial information, merchant processing, merchant acquiring, credit and debit
       transaction processing, check guarantee and verification, electronic authorization
       and capture, terminal management services, purchase card services, financial
       electronic data interchange, cash management services, and wire transfer services.

Ex. A § 15.3(a).

                                                 22.

       The 2019 Stock Award defined “Protected Customer” as follows:

       [A]ny individual, corporation, partnership, joint venture, limited liability company,
       association, or other entity or enterprise to whom the Company or an Affiliate has
       sold or provided its products or services, or actively solicited to sell its products or
       services, during the twelve (12) months prior to termination of Grantee’s
       employment for any reason or any earlier date of an alleged breach by Grantee of
       the restrictions in Section 15 hereof.


                                                  8
         Case 4:21-cv-00085-CDL Document 1 Filed 05/24/21 Page 9 of 22




Ex. A § 15.3(b).

                                               23.

       In the 2019 Stock Award, Joseph further acknowledged and agreed that if she breached or

threatened to breach the restrictive covenants contained therein, “the Company shall be entitled to

enjoin, preliminarily and permanently, Grantee from violating or threatening to violate the

covenants . . . it being agreed that any breach or threatened breach of the covenants would cause

irreparable injury to the Company and that money damages would not provide an adequate remedy

to the Company.” Ex. A § 15.4.

       JOSEPH REMOVES GLOBAL’S CONFIDENTIAL AND TRADE SECRET
            INFORMATION AND SOLICITS GLOBAL’S CUSTOMERS

                                               24.

       On or about April 1, 2021, immediately prior to resigning her employment, Joseph

removed Global’s confidential and trade secret information by forwarding at least one hundred

seventy-four (174) separate emails concerning one hundred eighteen (118) current merchant

customers from her Global email to her new PayNation email. Specifically, Joseph removed

merchant customer application packets and/or Atlas forms from Global’s proprietary, password-

protected Atlas customer management database, which combines significant customer and

financial data in a manner that is not publicly known or available. These customer applications

include, among other things, the merchant customer’s contact information, business narrative,

revenue and pricing information, sales methods, annual sales volume, card processing pricing

information, chargeback rate, customer banking details (including routing numbers and account

types), executed contracts and personal guarantees between the merchant customer and Global,

order information regarding the customer’s purchased software services and physical card

processing equipment, rental contracts for the physical card processing equipment, if applicable,


                                                9
         Case 4:21-cv-00085-CDL Document 1 Filed 05/24/21 Page 10 of 22




and receipts for the same. Joseph also removed a lead list regarding prospective merchant

customers operating in the construction vertical.

                                                25.

       For example, on April 1, 2021 at 10:53 p.m., Joseph forwarded an Atlas application packet

for a current Indiana-based hospitality merchant customer from her Global email to her PayNation

email—kjoseph@paynation.com. The Atlas application packet contained the customer-specific

information referenced in the preceding paragraph. Joseph forwarded at least one hundred

eighteen separate Atlas customer applications and/or Atlas forms to her PayNation address on

April 1, 2021.

                                                26.

       On or about April 2, 2021, Joseph resigned her position with Global.

                                                27.

       Upon information and belief, since becoming employed by PayNation, Joseph has

participated in the solicitation, recruitment, and enticing of Global customers for whom Global has

sold or provided its products or services within twelve (12) months of Joseph’s termination of

employment. Upon information and belief, Joseph directly solicited a Midwest restaurant chain

to transfer their payment processing business from Global to PayNation.            This merchant

customer’s Atlas customer application was among the one hundred eighteen applications Joseph

sent to her new PayNation email address before resigning her employment.

                                                28.

       Upon information and belief, Joseph has and is currently using Global’s confidential

information and trade secret information, including the removed Atlas customer applications, to

solicit Global’s customers. Upon information and belief, Joseph has solicited and caused at least



                                                10
           Case 4:21-cv-00085-CDL Document 1 Filed 05/24/21 Page 11 of 22




five merchant customers to move their payment processing business from Global to PayNation.

                                                 29.

          By using Global’s confidential and trade secret information to solicit Global customers on

behalf of PayNation, Joseph is in breach of the non-solicitation covenants contained in the 2019

Stock Award, has violated the Georgia Trade Secrets Act, breached her duty of loyalty, and

unlawfully converted Global’s property. In correspondence dated May 11, 2021, Global offered

Joseph the opportunity to acknowledge her continued obligations to Global and come into

compliance, but she failed to do so and has forced Global to seek injunctive and judicial relief

from this Court. Accordingly, Global is entitled to preliminary and permanent injunctive relief to

prevent continuing, imminent irreparable harm to Global and to prevent Joseph from soliciting

unfairly and using Global’s trade secret information.

                                                 30.

          Upon information and belief, Joseph has violated other provisions of the 2019 Stock Award

and is also soliciting Global’s prospective customers using Global’s trade secret information,

further damaging Global and supporting its request for preliminary and permanent injunctive

relief.

                                             COUNT I

                      BREACH OF CONTRACT – 2019 STOCK AWARD

                                                 31.

          Global incorporates by reference the allegations contained in paragraphs 1 through 30

above as if they were restated verbatim.

                                                 32.

          Joseph and Global entered into the 2019 Stock Award, which is a valid and enforceable



                                                  11
            Case 4:21-cv-00085-CDL Document 1 Filed 05/24/21 Page 12 of 22




contract.

                                                33.

       Global performed its obligations under the 2019 Stock Award.

                                                34.

       The 2019 Stock Award prohibited Joseph from soliciting customers with whom she had

dealings or for whom she had responsibility for providing sales services to on behalf of Global for

a period of twelve (12) months immediately following the termination of her employment for any

reason. Ex. A § 15.1.

                                                35.

       Through the conduct alleged herein, including, but not limited to, removing Global’s

confidential and trade secret information and using the same to solicit Global’s current customers

to transfer their payment processing business to PayNation, Joseph breached the non-solicitation

covenant in the 2019 Stock Award. Id.

                                                36.

       Joseph expressly agreed that the non-solicitation restrictive covenant contained in the 2019

Stock Award is fair, reasonable, and necessary to protect Global’s legitimate business interests,

including, but not limited to Global’s trade secrets, valuable confidential information, substantial

relationships with Global’s existing or prospective customers and clients, and customer goodwill

associated with Global’s ongoing business.

                                                37.

       The damages Joseph has caused and will cause by breaching the 2019 Stock Award cannot

be fully remedied by monetary damages; i.e., they are irreparable. Indeed, Joseph specifically

acknowledged and agreed in the 2019 Stock Award that her breach of the non-solicitation or other



                                                12
         Case 4:21-cv-00085-CDL Document 1 Filed 05/24/21 Page 13 of 22




restrictive covenant provisions would cause immediate, irreparable, and continuing damage to

Global for which no adequate remedy at law exists.          See Ex. A § 15.4.      Joseph further

acknowledged and agreed that Global is entitled to preliminary and permanent injunctive relief in

the event she violates the non-solicitation or other restrictive covenants contained in the 2019

Stock Award. Id.

                                           COUNT II

 VIOLATION OF THE GEORGIA TRADE SECRETS ACT, O.C.G.A. § 10-1-760, et seq.

                                               38.

       Global incorporates by reference the allegations contained in paragraphs 1 through 37

above as if restated verbatim.

                                               39.

       Global has developed, at great expense, information, technical and nontechnical data,

formulas, patterns, compilations, programs, techniques, processes, financial data, financial plans,

product plans, and lists of actual or potential customers or suppliers which are not commonly

known by or available to the public and which derive economic value, actual or potential, from

not being generally known to, and not being readily ascertainable by proper means by other persons

who can obtain economic value from their disclosure or use, and are the subject of efforts that are

reasonable under the circumstances to maintain their secrecy.

                                               40.

       In this action, Global’s trade secret information consists of, but is not limited to,

specialized, non-public customer lists, prospective customer lists, and financial and pricing

information related to those customers and prospective customers, and other information related

to Global’s customers and prospective customers. By virtue of her employment and positions as



                                                13
         Case 4:21-cv-00085-CDL Document 1 Filed 05/24/21 Page 14 of 22




a Relationship Manager and Territory Manager with Global, Joseph was provided access to these

valuable trade secrets, including its client information database as well as key customer lists,

prospective customer lists, financial information concerning those customers and prospective

customers, pricing strategies, and pricing lists, all of which are unique to Global and not commonly

known or available to the public and which Joseph accessed and forwarded to herself after she

made her decision to resign from Global. This confidential and proprietary information constitutes

trade secrets under the Georgia Trade Secrets Act, O.C.G.A. § 10-1-760 et seq.

                                                 41.

       Joseph used “improper means,” as defined in O.C.G.A. § 10-1-761(1) to acquire Global’s

trade secrets and to disclose and use Global’s trade secrets for the benefit of herself and PayNation

without Global’s express or implied consent.

                                                 42.

       Joseph knew or had reason to know at the time of her improper use or disclosure of Global’s

trade secrets that her knowledge of the trade secrets was (i) derived through her utilization of

improper means to acquire them, (ii) acquired under circumstances giving rise to a duty to maintain

its secrecy or limit its use, or (iii) derived from or through a person who owed a duty to Global

(namely, herself) to maintain its secrecy or limit its use.

                                                 43.

       As a result of Joseph’s misappropriation of trade secrets Global has been damaged in an

amount to be determined at trial and is entitled to recover compensatory damages, exemplary

damages, preliminary and permanent injunctive relief, and attorneys’ fees and costs.




                                                  14
         Case 4:21-cv-00085-CDL Document 1 Filed 05/24/21 Page 15 of 22




                                           COUNT III

                             BREACH OF DUTY OF LOYALTY

                                               44.

       Global incorporates by reference the allegations contained in paragraphs 1 through 43

above as if restated verbatim.

                                               45.

       As a Relationship Manager and Territory Manager for Global, Joseph owed Global a duty

of loyalty, good faith, fidelity, and trust, which included, but was not limited to, a duty to not

engage in disloyal acts in anticipation of future competition, such as misappropriating Global’s

confidential and trade secret information acquired during the course of her employment and using

the same to solicit Global’s customers immediately after resigning her employment with Global.

                                               46.

       Joseph breached her duty of loyalty to Global while still employed by Global by, among

other things, wrongfully misappropriating Global’s confidential and trade secret information

immediately prior to her resignation and engaging in other acts and/or acquiring other interests

adverse to Global that were inconsistent with promoting the best interests of Global at a time when

Joseph was still on Global’s payroll.

                                               47.

       As a direct and proximate result of Joseph’s willful breach of her duty of loyalty, Global

has suffered and will continue to suffer damages in the form of wages and benefits paid to, but not

earned by, Joseph; lost business; lost revenue; lost goodwill; lost customers; compensatory

damages; and other further damages, all in an amount to be proved at trial.




                                                15
         Case 4:21-cv-00085-CDL Document 1 Filed 05/24/21 Page 16 of 22




                                                48.

       Further, as a result of Defendant’s knowing, willful, intentional, and malicious conduct,

Global is entitled to an award of punitive damages, disgorgement of Joseph’s unlawful gains, as

well as an award of its attorneys’ fees and costs.

                                            COUNT IV

                                         CONVERSION

                                                49.

       Global incorporates by reference the allegations contained in paragraphs 1 through 48

above as if restated verbatim.

                                                50.

       Joseph intentionally removed data from Global’s computers and/or databases that

contained Global’s confidential and trade secret information.

                                                51.

       Joseph was obligated to return all data and documents upon termination of her employment

with Global.

                                                52.

       Joseph failed to return all of Global’s property, including Global’s confidential and trade

secret information, both upon her resignation and after Global specifically demanded the same and

notified Joseph of her misconduct in its May 11 correspondence.

                                                53.

       Joseph’s refusal to return Global’s property in her possession is an exercise of wrongful

dominion or control over Global’s property and is detrimental to Global’s rights as the owner of

said property.



                                                 16
         Case 4:21-cv-00085-CDL Document 1 Filed 05/24/21 Page 17 of 22




                                                 54.

       As a direct and proximate result of Joseph’s conversion, Global has suffered damages in

an amount to be determined at trial.

                                                 55.

       Based on the foregoing wrongful conduct by Joseph, which was knowing, willful,

intentional, malicious, reckless, and/or grossly negligent, Global is entitled to an aware of punitive

damages.

                                             COUNT V

                                       INJUNCTIVE RELIEF

                                                 56.

       Global incorporates by reference the allegations contained in paragraphs 1 through 55

above as if they were restated verbatim.

                                                 57.

       As Joseph has agreed, her violation of the restrictive covenants contained in the 2019 Stock

Award has caused and will cause Global irreparable and immediate injury, loss, and damage, for

which it has no adequate remedy at law.

                                                 58.

       Unless Joseph is preliminarily and permanently enjoined and restrained, there is a

substantial threat that she will continue to violate the restrictive covenants contained in the 2019

Stock Award, causing further irreparable injury to Global.

                                                 59.

       There is a substantial likelihood that Global will prevail on the merits of the dispute given

that the restrictive covenants contained in the 2019 Stock Award are reasonable and necessary to



                                                 17
          Case 4:21-cv-00085-CDL Document 1 Filed 05/24/21 Page 18 of 22




protect Global’s legitimate business interests and they fully comply with the Georgia Restrictive

Covenants Act (“GRCA”), O.C.G.A. § 13-8-50, et seq.

                                                60.

        Global will suffer irreparable harm in the absence of an injunction through Joseph’s

violation of the 2019 Stock Award and continued solicitation of Global’s customers.

                                                61.

        The threatened harm to Global without an injunction prohibiting Joseph from committing

further breaches of the 2019 Stock Award far outweighs any potential harm to Joseph if she is

enjoined.

                                                62.

        Enjoining Joseph from further breaching the 2019 Stock Award will not be adverse to the

public interest. Indeed, when the Georgia legislature enacted the GRCA, it recognized that the

public interest would be served through the enforcement of restrictive covenants like those

contained in the 2019 Stock Award. See O.C.G.A. § 13-8-50 (“The General Assembly finds that

reasonable restrictive covenants contained in employment and commercial contracts serve the

legitimate purpose of protecting legitimate business interests and creating an environment that is

favorable to attracting commercial enterprises to Georgia and keeping existing businesses within

the state.”).

                                                63.

        Global requests that the Court preserve the status quo by entering a temporary, preliminary,

and permanent injunction against Joseph to restrain and enjoin her from (a) continuing to solicit

Global’s customers for the benefit of PayNation or performing any services for PayNation that

would violate or potentially violate the restrictions on solicitation contained in the 2019 Stock



                                                18
         Case 4:21-cv-00085-CDL Document 1 Filed 05/24/21 Page 19 of 22




Award and (b) taking any other action that would violate the restrictive covenants contained in the

2019 Stock Award.

                                                  64.

       Separately, Global is also entitled to an injunction against Joseph prohibiting her further

use or disclosure of Global’s trade secrets.

                                                  65.

       Global has a substantial likelihood of success on the merits of the underlying trade secrets

claim and will suffer irreparable harm through Joseph’s continued use and disclosure of Global’s

confidential and trade secret information in the absence of an injunction.

                                                  66.

        The harm suffered by Global in the absence of an injunction would exceed the harm

suffered by Joseph if the injunction is issued.

                                                  67.

       An injunction against Joseph would not disserve the public interest,

                                                  68.

       Accordingly, separate from its rights under the 2019 Stock Award and pursuant to

O.C.G.A. § 10-1-762 and the Court’s inherent authority, Global is entitled to preliminary and

permanent injunctive relief against Joseph to prevent further use and misappropriation of its trade

secret information.

                                               COUNT VI

                                      ATTORNEYS’ FEES

                                                  69.

       Global incorporates by reference the allegations contained in paragraphs 1 through 68



                                                  19
         Case 4:21-cv-00085-CDL Document 1 Filed 05/24/21 Page 20 of 22




above as if restated verbatim.

                                                 70.

       Global is entitled to recover its attorneys’ fees and other reasonable expenses incurred in

connection with this litigation pursuant to the 2019 Stock Award and pursuant to O.C.G.A. § 13-

6-11 because Joseph has acted in bad faith and been stubbornly litigious in her performance of the

2019 Stock Award and has caused Global unnecessary trouble and expense.

                                     PRAYER FOR RELIEF

WHEREFORE, Global prays for the following relief:

       (a)     A bench trial on all issues so triable;

       (b)     Judgment to be entered in favor of Global and against Joseph for damages in an

               amount greater than $75,000 to be determined at trial, including pre- and post-

               judgment interest;

       (c)     For preliminary and permanent injunctive relief as follows:

               (1) Prohibiting Joseph from soliciting, recruiting, inducing, or engaging any of

                   Global’s customers to terminate their relationship with Global in favor of

                   another competitor, including but not limited to PayNation;

               (2) Prohibiting Joseph from taking any other action that would violate the

                   restrictive covenants contained in the 2019 Stock Award;

               (3) Prohibiting Joseph from using or divulging to any person any of Global’s

                   confidential or trade secret information, including, without limitation, any

                   information concerning customers or prospective customers;

               (4) Prohibiting Joseph from using or divulging to any person Global’s confidential

                   or trade secret information to solicit business from any customer of Global;



                                                 20
Case 4:21-cv-00085-CDL Document 1 Filed 05/24/21 Page 21 of 22




    (5) Prohibiting Joseph from destroying, disposing of, disseminating, altering, or

       disclosing any information or property in her possession, custody, or control

       belonging to Global or copied, duplicated, recorded, or otherwise taken from

       Global or any of Global’s subsidiaries or affiliates, including but not limited to,

       information stored on computers, external hard drives, and/or portable storage

       devices (including but not limited to any documents, correspondences, emails,

       flash drives, thumb drives, cloud storage, and/or USB devices);

    (6) Prohibiting Joseph from using, destroying, disposing of, disseminating,

       altering, or disclosing any document or information that in any way relates to

       the allegations in this suit, including but not limited to, any computers, external

       hard drives, and/or portable storage devices (including but not limited to any

       documents, correspondences, emails, flash drives, thumb drives, cloud storage,

       and/or USB devices);

    (7) Prohibiting Joseph from using, destroying, disposing of, disseminating,

       altering, or disclosing any documents or information that evidences or reflects,

       or is in any way related or connected to the misappropriation or use by Joseph

       of any property or information belonging to or copied, duplicated, recorded, or

       otherwise taken from Global, including its subsidiaries or affiliates;

    (8) Ordering Joseph and those in active concert or participation with her to deliver

       to counsel for Global all documents taken from Global or containing any

       information belonging or related to Global, including all copies of any

       documents and/or information that Joseph has provided to, or used for the

       benefit of PayNation;



                                     21
        Case 4:21-cv-00085-CDL Document 1 Filed 05/24/21 Page 22 of 22




             (9) Tolling the time periods applicable to the restrictive covenants contained in the

                2019 Stock Award beginning from the date Joseph first violated those

                covenants through the latest dates provided for in the 2019 Stock Award.

      (d)    That Global be awarded its expenses of litigation, including reasonable attorneys’

             fees and costs; and

      (e)    The Court award such other and further relief as the Court deems just and

             appropriate under the circumstances.



Dated: May 24, 2021

                                        /s/ Nathan D. Chapman
                                        Nathan D. Chapman (Georgia Bar No. 244954)
                                        Andrew M. Swindle (Georgia Bar No. 522156)
                                        KABAT CHAPMAN & OZMER LLP
                                        171 17th Street NW, Suite 1550
                                        Atlanta, Georgia 30363
                                        Telephone: (404) 400-7300
                                        Facsimile: (404) 400-7333
                                        nchapman@kcozlaw.com
                                        aswindle@kcozlaw.com

                                        Attorneys for Plaintiff




                                              22
